Citation Nr: 1735535	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 1972 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals Board on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that he has a condition affecting his bilateral lower extremities a result of his exposure to herbicide agents in Vietnam.  

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307.  This presumption includes exposure on the inland waterways of Vietnam.  The Veteran served aboard the USS Tutuila (ARG-4) from March 1969 to February 1970 and the USS Buchanan (DDG-14) from September 1970 to May 1972.  According to a list maintained by VA, the USS Tutuila operated primarily or exclusively on Vietnam's inland waterways.  In addition, the USS Buchanan docked to pier with destroyer tender at Da Nang during April 11-12, 1972, while the Veteran served aboard.  See Military Personnel Records.  Thus, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307.

The Veteran was afforded VA examinations in April 2012 and December 2012; peripheral vascular (arterial) disease was diagnosed.  The examiner did not provide a nexus opinion for the diagnosis.  Therefore, the report is inadequate and the appeal must be remanded for an opinion as to whether the bilateral lower extremity peripheral vascular (arterial) disease is related to Veteran's service, to include presumed Agent Orange exposure, or whether it is secondary to a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

On remand, the file should be updated with VA and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private treatment for his claimed disability of the bilateral lower extremities.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

Also, obtain all VA treatment records since May 2013.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disability of the bilateral lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The medical professional is advised that exposure to herbicide agents, such as Agent Orange, is presumed.  

After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Does the Veteran have a diagnosis of peripheral neuropathy, or early onset peripheral neuropathy, in either lower extremity?  If so, is it at least as likely as not (i.e. probability of 50 percent or greater) related to his active duty service, to include as due to presumed exposure to herbicide agents, such as Agent Orange.

(b) For any peripheral vascular (arterial) disease found present on examination, and with respect to the diagnosis made in 2012, is it at least as likely as not that this condition is related to service, to include as a result of presumed exposure to herbicide agents, such as Agent Orange?

The examiner must provide this opinion even if the diagnosis of peripheral vascular (arterial) disease made in 2012 has since resolved.

In so opining the examiner is advised that the Board is cognizant that peripheral vascular (arterial) disease and peripheral neuropathy are not presumptive diseases associated with herbicide exposure.  The Agent Orange Updates uses only a general statistical analysis to determine whether a disease should be service-connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicide agents in question.  Thus, the Board seeks a medical opinion on the likelihood that THIS Veteran's claimed conditions are related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

(c) Is it at least as likely as not that any current peripheral disorder of the lower extremities, to specifically include peripheral vascular (arterial) disease is caused or aggravated by the service-connected coronary artery disease?

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the current peripheral disorder prior to aggravation by the service-connected coronary artery disease.

A fully articulated rationale must be provided for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so. 

3.  Finally, readjudicate the appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


